Citation Nr: 0608918	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  95-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for gastrointestinal 
disorder.
 
2. Entitlement to service connection for bilateral 
hydronephrosis and renal insufficiency.
 
3. Entitlement to service connection for bladder disorder.
 
4. Entitlement to service connection for psychiatric 
disorder.
 
5. Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability.
 



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A December 1996 Board of Veterans' Appeals (Board) decision 
denying the claims was vacated by the United States Court of 
Appeals for Veterans Claims (Court) in January 2001.  The 
Court remanded the case to the Board, which has since 
remanded the case to the RO, and the case is now back for 
final review, with all necessary action having been taken.

No substantive appeal was received since the RO's December 
1998 issuance of the statement of the case concerning the 
RO's September 1998 denial of VA compensation pursuant to 
38 U.S.C.A. § 1151.  No notice of disagreement is of record 
concerning the RO's March and August 2005 rating decisions 
denying Section 1151 benefits for paranoid disorder, 
bilateral hydronephrosis, and bladder disorder.  Accordingly, 
the Board finds no jurisdiction of any of these matters.


FINDINGS OF FACT
 
1. Current gastroesophageal reflux disease and possible 
gastritis were not manifest in service and are unrelated to 
service.  
 
2. The veteran's service-connected chronic strain of the 
right ankle did not cause any current gastroesophageal reflux 
disease or any possible gastritis disability.


3. The veteran underwent a transurethral resection of a 
lesion on the neck of the bladder prior to service and a 
bladder disorder clearly and unmistakably was present prior 
to service.  Any in-service increase in the severity of the 
bladder disorder was clearly and unmistakably the result of 
the natural progress of the disease.  

4. Bilateral hydronephrosis and renal insufficiency were not 
manifest in service or to a degree of 10 percent within one 
year of separation and are unrelated to service.  

5. The veteran's service-connected chronic strain of the 
right ankle did not cause any bladder disability.
 
6. The veteran's service-connected chronic strain of the 
right ankle did not cause any bilateral hydronephrosis or 
renal insufficiency.

7. The veteran has delusional disorder which was not manifest 
in service or within one year of separation and is unrelated 
to service or to his service-connected chronic strain of the 
right ankle.
 
8. The veteran is service-connected for chronic strain of the 
right ankle and acne vulgaris, each rated at 10 percent, with 
a combined evaluation of 20 percent.
 
9. The veteran has at least a college level education and 
occupational experience as a clerk-typist and an electronics 
mechanic apprentice in a shipyard.

10. The veteran's service-connected disabilities do not 
prevent him from engaging in any substantially gainful 
employment, consistent with his education and occupational 
experience and without regard to advancing age.
 

CONCLUSIONS OF LAW
 
1. Gastrointestinal disorder was not incurred in or 
aggravated by active service or proximately due to or the 
result of the veteran's service-connected chronic strain of 
the right ankle. 38 U.S.C.A. § 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2005).
 
2.  Bladder disorder clearly and unmistakably existed prior 
to service, was not aggravated by service, and was not 
proximately due to or the result of service-connected chronic 
strain of the right ankle.  38 U.S.C.A. §§ 1111, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) 
(2005).
 
3.  Bilateral hydronephrosis and renal insufficiency were not 
incurred in or aggravated by service, may not be presumed to 
have been, and were not proximately due to or the result of 
service-connected chronic strain of the right ankle.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).

4. Delusional disorder was not incurred or aggravated in 
service and may not be presumed to have been.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2005).

5. The veteran's service-connected disabilities do not render 
him unemployable. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. A Gastrointestinal Disorder.

The veteran contends that a gastrointestinal disorder was 
incurred in service. He states that the stress from his 
bladder symptomatology during active service caused stomach 
distress and a duodenal ulcer.

Service medical records reflect pylorospasm in September 
1976. The veteran reportedly complained of abdominal pain of 
uncertain etiology in October 1977. In March 1979, his 
complaints led to a diagnostic assessment of stomach cramps. 
Conservative treatment was indicated. No abnormalities were 
found on examination in March 1979 for separation from 
service, or on a VA examination in July 1980.
 
On VA examination in February 1981, the veteran gave a 
history of a "burning" stomach and blood in his stool for two 
and a half to three years.
 
VA outpatient reports dated from 1979 to 1986 show that in 
March 1980, the veteran complained of mid-abdominal cramps 
that had existed intermittently for "some time." The 
diagnosis was possible gastritis. A barium swallow showed no 
evidence of a hiatus hernia and no abnormalities with respect 
to the stomach. The outpatient report reflects that an upper 
gastrointestinal series revealed normal findings. In June 
1980, it was noted that the veteran was taking Clinoril, 
which led to gastrointestinal upset and "didn't help ankle." 
In July 1980, he complained of abdominal cramps and rectal 
bleeding. It was noted that he had been prescribed medication 
in June 1980 and that he had stopped taking the medication 
after experiencing gastrointestinal upset and bleeding. The 
diagnosis was suprapubic pain. A barium enema conducted in 
August 1980 revealed normal findings. When seeking treatment 
for unrelated complaints in April 1982, the veteran reported 
a history of abdominal pain and rectal bleeding.
 
On VA examination in March 1986, the veteran reported that 
stress associated with his service-connected right ankle 
disorder led to a diagnosis of ulcerative colitis (abdominal 
discomfort).
 
The record also contains a report of a private psychological 
evaluation conducted in September 1989, which reflects that 
the veteran experienced physical manifestations of his 
psychological state, including gastrointestinal distress. At 
that time, he reported that he had not experienced 
gastrointestinal distress prior to his post-service 
employment.
 
Thereafter, the record shows that in January and February 
1994, the veteran was hospitalized at a VA facility with a 
one to two-month history of abdominal bloating/distention 
associated with meals and liquid intake and intermittent 
numbness of the abdomen. It was noted that the veteran had no 
history of similar symptoms. An upper gastrointestinal series 
and an esophagogastroduodenoscopy revealed normal findings. 
The discharge diagnoses included bloating and early satiety. 
A report of the endoscopic biopsy of the stomach and antrum 
revealed mild chronic active gastritis without other 
abnormality. A biopsy of the duodenal bulb revealed an old 
scar versus hypertrophy.

There was an impression of hiatal hernia with 
gastroesophageal reflux disease in November 1994.
 
In October 2002, a VA examiner reviewed the veteran's claims 
folder and VA medical records, and rendered an opinion that 
the veteran currently has some mild signs of gastroesophageal 
reflux disease that was not aggravated by his military and 
that furthermore, that there was no evidence in his records 
that he had gastroesophageal reflux disease during his 
military service.  

Service connection may be allowed for a disability which was 
the result of disease or injury which was incurred in or 
aggravated by the veteran's period of active service. 38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.
 
The evidence shows that the veteran has gastroesophageal 
reflux disease currently, and that it is not related to any 
incident of service.  It was not diagnosed in service or for 
years after service, and the VA examiner who examined the 
veteran in October 2002 indicated that it was not present in 
service and was not aggravated by service.  He reviewed the 
veteran's service medical records.  There is no competent 
evidence to the contrary and in March 1980 a barium swallow 
showed no evidence of a hiatus hernia and the upper 
gastrointestinal series revealed normal findings.  
Accordingly, the Board concludes that direct service 
connection for gastroesophageal reflux disease is not 
warranted.  

The evidence also shows that gastritis was diagnosed during 
the claim period.  It was not diagnosed in service or for 
years thereafter and an upper gastrointestinal series was 
normal in March 1980.  It is also significant that gastritis 
it is not currently confirmed and that the veteran refused 
diagnostic examination of his digestive tract for it in 
October 2002.  It is unclear whether it continues to exist. 
If it does, the examiner could not be expected to render a 
nexus opinion concerning it, as the veteran failed to allow 
examination.  Without satisfactory evidence of current 
disability and relationship to service, direct service 
connection is not warranted.

Furthermore, there is no competent evidence showing that the 
current gastroesophageal reflux disease and possible 
gastritis are, in whole or in part, proximately due or the 
result of his service-connected disabilities.  The only 
remotely relevant inference was many years ago, 1980, when 
the veteran referred to gastrointestinal upset as a result of 
medication.  Neither gastritis nor gastroesophageal reflux 
disease was manifest at that time and the veteran's 
medication was changed. Neither this medical record nor any 
other evidence is proof that his gastroesophageal reflux 
disease or possible gastritis was caused by a 
service-connected disability. The veteran has made assertions 
as to etiology, but he is not competent to indicate the 
etiology of gastrointestinal disorder.  Similarly, his 
assertions that he has an ulcer or ulcerative colitis are of 
no probative value, as he is not capable of rendering a 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  No competent evidence indicates that service 
connection is warranted for current gastroesophageal reflux 
disease or gastritis.

II. Bilateral Hydronephrosis, Renal Insufficiency, & Bladder 
Disorder.
 
The veteran contends that bilateral hydronephrosis, renal 
insufficiency, and a bladder disorder are related to service. 
He alleges that his bladder disorder was aggravated during 
active service. He specifies that urinary incontinence, 
supra-pelvic tenderness, urinary frequency, urinary tract 
infection, burning on urination, and hematuria were symptoms 
of the preexisting bladder dysfunction that increased in 
severity during active service. He asserts that his ureters 
became more tortuous and blocked with more recurrent 
infections during active service. He feels that the inservice 
increase in bladder dysfunction caused renal dysfunction. He 
maintains that he sought treatment after service for a 
bladder disorder, but that it was not recognized as such. 

A March 1976 service hospital report shows that at that time, 
the veteran sought treatment for a one-year history of 
dribbling, straining to void, frequency, nocturia three to 
four times, hesitancy, and decreased urinary stream force and 
caliber. During hospitalization, a lesion was found on the 
bladder neck. The veteran underwent transurethral resection 
of the lesion. The final diagnosis was bladder neck lesion - 
cystitis cystica and glandularis.
 
A medical report dated in April 1976 and completed at the 
request of the Armed Forces Examining and Entrance Station, 
in association with the veteran's entrance examination for 
service, reflects that the veteran was treated for cystitis 
in April 1976. It was also noted that the veteran had 
experienced a mild urethritis which responded favorably to 
medication. The examiner noted that the veteran's condition 
did not limit his ability to engage in physical activity.

During service, the veteran sought treatment intermittently 
for urinary complaints including polyuria and occasional 
dysuria. In February 1977, a diagnosis of urinary tract 
infection was made. A possible urinary tract infection was 
recorded in March 1977, at which time a urinalysis revealed 
the presence of bacteria and mucus. A diagnostic impression 
of urethritis was made in May 1977. In October 1978, it was 
noted that a urinalysis was "clear." In February 1979, the 
veteran complained of burning on urination. A urinalysis was 
described as "clear." The diagnostic assessment was burning 
of unknown etiology. No pertinent abnormalities were noted on 
examination in March 1979 for separation from service.

In essence, cystitis cystica and glandularis were noted prior 
to service.  [Cystitis is inflammation of the urinary 
bladder, cystitis cystica is cystitis with formation of 
multiple cysts in the bladder, and cystitis glandularis is 
cystitis in which the mucosa contains mucin-secreting glands.  
See Dorland's Illustrated Medical Dictionary (26th ed., 
1985), p. 340.]  Moreover, the VA examiner who examined the 
veteran in October 2002 reviewed the veteran's claims folder 
and indicated that what the veteran had before service was 
pelvic lipomatosis and that cystitis cystica and glandularis 
is associated with it, and that eventually, over the years, 
the pelvic lipomatosis has caused encasement of his ureters 
with proliferative adipose tissue (both currently shown) and 
that this, in turn, caused obstructive uropathy (also 
currently shown) which later on led to hydronephrosis and 
renal insufficiency (also both currently shown).  He also 
stated that the veteran's bladder disorder was secondary to 
his pelvic lipomatosis and the several surgeries which the 
veteran had had to correct the pelvic lipomatosis.  Thus, the 
evidence clearly and unmistakably shows that pelvic 
lipomatosis, and associated with it, cystitis cystica and 
glandularis, existed prior to service.  

The VA examiner's opinion also clearly and unmistakably 
indicates that pelvic lipomatosis was not aggravated by 
service.  The examiner stated that it was not secondary to 
service.  He also indicated that it could not have been 
aggravated by service because no activity in the military can 
aggravate such condition.  He further stated that the veteran 
was going to have pelvic lipomatosis and the complications of 
it regardless of his military service and that it had a 
natural progression.  This is clear and unmistakable evidence 
that it was not aggravated by service because it clearly and 
unmistakably shows that it had a natural progress.  See 
38 C.F.R. § 3.306 (2005).  Thus, any in-service increase was 
clearly and unmistakably the result of the natural progress 
of the disease.  Since this is the case, aggravation may not 
be conceded.  Id.  Accordingly, the presumption of soundness 
on service entrance is rebutted in accordance with the 
requirements of 38 U.S.C.A. § 1111.  See VAOPGCPREC 3-2003 
(July 16, 2003).

It must next be determined whether such condition was 
aggravated by service.  The October 2002 VA examination 
clearly and unmistakably shows that any in-service increase 
in the severity of this disease was the result of the natural 
progress of the disease.  The examiner stated that pelvic 
lipomatosis was not secondary to service and indicated that 
it could not have been aggravated by service because no 
activity in the military can aggravate it.  He added that the 
veteran was going to have pelvic lipomatosis and its 
complications regardless of his military service and that the 
pelvic lipomatosis had a natural progression.  This is clear 
and unmistakable evidence that pelvic lipomatosis was not 
aggravated by service because it clearly and unmistakably 
shows that it had a natural progress.  Thus, any in-service 
increase was clearly and unmistakably the result of the 
natural progress of the disease.  Additionally, no competent 
evidence shows that any of these problems were proximately 
due to or the result of the service-connected right ankle 
disability.

In light of the above, service connection for bilateral 
hydronephrosis and renal insufficiency, and for bladder 
disorder, is denied.  They are all part and parcel of the 
pelvic lipomatosis which evidence clearly and unmistakably 
shows existed prior to service and was not aggravated by 
service and followed a natural progression.  The veteran, 
being a layperson, is unable to indicate when the disorders 
at issue were first manifest, what they were caused by, or 
when or why they chronically became worse. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

III. Psychiatric Disability
 
The veteran filed this claim in 1993 and argues that 
psychiatric disablement has resulted from the stress 
associated with service manifestations of urinary, right 
ankle and acne problems (service connection has been granted 
for the right ankle and acne disabilities).  Delusional 
disorder is currently diagnosed and may be service connected 
if it was incurred in or aggravated by service, manifest to a 
degree of 10 percent within a year following separation from 
active service, or, in whole or in part, proximately due or 
the result of a service-connected disability. 38 U.S.C.A. § 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309, 
3.310(a).
 
Service medical records show no complaint, finding or 
diagnosis of any psychiatric abnormality. The veteran 
complained of depression which was reported to be 
situational/circumstantial in nature on a VA visit in August 
1979, in reaction to his wife's being away overseas. The 
veteran complained of stress due to his ankle on VA 
examination in March 1986. 

A September 1989 private psychiatric examination report 
indicates that the veteran did not experience any psychiatric 
dysfunction until he was working in 1987 and had started to 
be apprehensive, paranoid, socially isolated, withdrawn, and 
fearful of hurting somebody. He denied any such prior 
symptomatology. The diagnostic impressions included post-
traumatic stress disorder centering on his employment 
experiences beginning in 1987 and an adjustment disorder with 
mixed emotional features, again with symptomatology involving 
his employment situation during and since 1987. Private 
psychological testing in May 1993 included a diagnostic 
consideration for a paranoid disorder.  The VA psychiatric 
examination in November 2002 resulted in a diagnosis of 
delusional disorder, persecutory type, and an axis II 
diagnosis of paranoid personality traits.  

The preponderance of the evidence demonstrates that 
delusional disorder (a psychosis - see DSM-IV) is currently 
present.  It also shows that it was not the result of disease 
or injury which was incurred or aggravated by service, was 
not manifest to a degree of 10 percent within 1 year of 
service discharge, and was not proximately due to or the 
result of a service-connected disability. The service 
separation examination was normal, indicating that the 
veteran was then normal psychiatrically.  While he complained 
of depression shortly after service in August 1979, it was 
felt to be situational/circumstantial in nature.  A psychosis 
was not diagnosed or suspected until 1993, and the veteran's 
being seen psychiatrically in 1989 without a psychosis being 
diagnosed is evidence that a psychosis was not manifest 
within a year of service discharge.  

The VA examiner in November 2002 reviewed the veteran's 
claims folder and history and indicated that the veteran's 
current disorder is probably related to an episode that 
happened to him at a VA Medical Center in 1995.  This opinion 
is competent medical evidence indicating that it was not 
incurred or aggravated in service or within one year of 
service separation or proximately due to or the result (in 
whole or in part) of either service-connected disability.  
Moreover, in 1989, the veteran stated that he started being 
apprehensive, paranoid, socially isolated, withdrawn, and 
fearful of hurting somebody in 1987, which was years after he 
left military service.  The examiner then did not feel that 
the veteran's psychiatric disorders were related to service.  
Rather, he indicated that they centered on post-service 
events occurring since 1987.  The preponderance of the 
evidence being against the claim, service connection is 
denied for the current delusional disorder.  

IV. A Total Compensation Rating Based On Individual 
Unemployability

The unemployability claim is based on the veteran's assertion 
that all the disabilities at issue should be service-
connected and have resulted in his inability to work.
 
Pertinent law provides that the VA will grant a total rating 
for compensation purposes based on unemployability when the 
evidence shows that the veteran is precluded from obtaining 
or maintaining any gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities; provided that, if there is 
only one such disability, the disability shall be rated at 
60-percent or more. If there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 
3.341, 4.16. When a veteran is unemployable due to service- 
connected disability, but fails to meet the schedular 
requirements, the case is referred to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration. 38 C.F.R. § 4.16(b). For a veteran to prevail 
on a total rating claim, the record must reflect some factor 
which takes the claimant's case outside the norm of such 
veteran. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 
38 C.F.R. §§ 4.1, 4.15 (1995).
 
The VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances. Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992); See also Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).
 
In this case, the veteran is service connected for chronic 
strain of the right ankle, rated at 10 percent; and acne 
vulgaris, rated at 10 percent. The combined evaluation is 20 
percent. The veteran's disabilities, therefore, do not meet 
the required percentages for schedular consideration of a 
total rating on the basis of individual unemployability due 
to service-connected disability. 

However, his claim may be referred for extra-schedular 
consideration if the record shows that he is unemployable as 
a result of his service-connected disabilities. As 
demonstrated in the March 1995 statement of the case, the RO 
considered a referral for an extra-schedular evaluation and 
decided against it.  Upon review of the record, the Board 
must conclude that referral of the veteran's case for extra-
schedular consideration is not warranted. The evidence shows 
that the veteran is not unemployable solely due to 
service-connected disabilities.  

The 1981 VA examination shows that the veteran had been 
employed as a clerk-typist and had preventive medicine 
training in service.  In 1984, it was noted that he had been 
employed as an electronics mechanic apprentice. Other 
evidence shows employment in a shipyard. In September 1989, 
the veteran reported that he was required to leave his job at 
a shipyard based on his right ankle disability. The 
departure, however, was described as involuntary medical 
leave, and the veteran protested the decision.  He was 
ultimately reinstated, and returned to work at the shipyard 
in 1987.  Before his return to work, he was required to 
undergo examination involving strenuous physical maneuvers. 
He later retired from his Civil Service position due to 
psychiatric impairment. VA skin examination in April 1994 
revealed pitted scars on the veteran's cheeks and acneiform 
papules on his upper back and chest with pigmented lesions 
and several small scarred areas on his upper back.  The VA 
examination in October 2002 revealed no cyanosis, clubbing, 
effusion, muscle atrophy, or muscle wasting in his right 
lower extremity.
 
The veteran has at least a college education. The September 
1989 psychiatric report states that while he was working in 
1980 and 1981, he attended college in the evenings, and that 
he left his employment at that time due to the lack of 
opportunity for career advancement. At the 1989 examination, 
the veteran reported that while on medical leave from his 
employment at the shipyard, he attended law school. He has 
reported that his employment has included work as a clerk-
typist.
 
Overall, the record shows that while the veteran may 
experience some impairment attributable to his service-
connected disabilities, they do not preclude him from 
substantially gainful employment.  In view of the 
circumstances of the veteran's case, particularly his level 
of education and the relatively limited impact of his 
service-connected disabilities upon his ability to function, 
referral of the veteran's case to the Director, Compensation 
and Pension Service, is not warranted. As the preponderance 
of the evidence is against his claim, the claim must be 
denied.  


The Board notes that this claim can alternatively be denied 
because the veteran failed to report for the VA examination 
in April 2005 to examine his service-connected skin disorder 
for his total rating claim.  The veteran was notified of that 
examination, and did not appear, and was notified that he did 
not appear and that evidence which might have been material 
to the outcome of this claim could not be considered.  He has 
not responded. The provisions of 38 C.F.R. § 3.655(a), (b) 
(2005) indicate that where entitlement to a benefit cannot be 
established without an examination, and a claimant fails 
without good cause to report for such examination, the claim 
is to be denied if it is not an original claim.  This is not 
an original claim, the benefit cannot be established without 
an examination, notice was communicated, and good cause is 
not shown for not reporting to the examination.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in a July 2003 letter. The Board 
acknowledges that this letter was sent to the veteran after 
the decisions that are the basis for this appeal. In this 
case, however, the unfavorable RO decisions that are the 
basis of this appeal were already decided - and appealed -- 
by the time the current section 5103(a) notice requirement 
was enacted in November 2000. The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice. 
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received in this case.  Notice was provided prior to transfer 
and certification of the case to the Board.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish veteran status, 
or a disability rating or effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  His 
veteran status is not the basis for this denial of benefits.  
As the Board concludes that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA has obtained VA medical records, 
VA examination reports, and lay statements.  The veteran 
failed without good cause to report for a VA examination for 
his service-connected skin disorder for his total rating 
claim in September 2005.  VA has made reasonable attempts to 
assist the veteran.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for a gastrointestinal disorder, including 
as secondary to service-connected chronic strain of the right 
ankle, is denied.
 
Service connection for a bilateral hydronephrosis and renal 
insufficiency, including as secondary to service-connected 
chronic strain of the right ankle, is denied.
 
Service connection for a bladder disorder, including as 
secondary to service-connected chronic strain of the right 
ankle, is denied.
 
Service connection for delusional disorder, including as 
secondary to service-connected chronic strain of the right 
ankle or acne vulgaris, is denied.

A total rating on the basis of individual unemployability due 
to service-connected disability is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


